COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Joe Anthony Romero v. Kroger Company/ KrogerCo./aka Kroger
                          Texas L.P., Sedgwick Claims Management Services

Appellate case number:    01-12-00049-CV

Trial court case number: 10CV3689

Trial court:              212th District Court of Galveston County

       The trial court’s judgment in the above-referenced case was signed December 12, 2011.
The appellate record was due to be filed in this Court by January 19, 2012. See TEX. R. APP. P.
35.1. The clerk’s record has been filed. The reporter’s record has not been filed.

        On March 15, 2012, the Court notified the court reporter, Joni Bono, that the reporter’s
record had not been received and directed that the record be filed no later than April 16, 2012.
See TEX. R. APP. P. 35.1, 37.3(a)(1). The Court directed the reporter to notify the Court by that
date if the proceedings were not recorded, if appellant had not requested that the reporter’s
record be prepared, or if appellant had not paid, or made arrangements to pay, the reporter’s fee
for preparing the record. See TEX. R. APP. P. 35.3(b)(2). The reporter did not respond.

        It is ORDERED that court reporter Joni Bono file in this Court no later than 5:00 p.m.,
January 22, 2013 either (1) the reporter’s record, with all requested exhibits, or (2) a written
statement that the proceedings were not recorded, that appellant has not requested that a
reporter’s record be prepared, or that appellant has not paid, or made arrangements to pay, the
reporter’s fee for preparing the record. No motions for extension of time will be entertained
absent extraordinary circumstances. If Joni Bono does not timely file the record or
response as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually     Acting for the Court

Date: January 15, 2013